DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amendment filed 9/27/2022 is acknowledged.  Claims 1, 11 and 15 have been amended.  Claims 5-8 and 16 have been canceled.  Claims 18-20 have been withdrawn from consideration as being drawn to a non-elected invention.  All of the amendment and arguments have been thoroughly reviewed and considered.
Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.   
This action is made Final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Previous Rejection
2.	The objection to the drawings is withdrawn in view of Applicant’s amendment.   The objections to the specification are withdrawn in view of Applicant’s amendments. The claim rejection under 35 USC 112(b) as being indefinite directed to the claims 2-7, 12-14, 16 and 17 are withdrawn in view of Applicant’s amendment and arguments.   The claim rejection under 35 USC 102(a)(1) and alternatively 35 USC 102(a)(2) directed to the claims 1-17 are withdrawn in view of Applicant’s amendment and arguments.
New Ground(s) of Rejections
THE NEW GROUNDS OF REJECTIONS WERE NECESSITATED BY APPLICANT’S AMENDMENT OF THE CLAIMS:
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claim(s) 1-4, 9-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beissinger et al {Beissinger, used interchangeably herein} (US 2010/0092968, citation made of record on IDS filed 11/7/2019) in view of Loessner (US 20040197833, October 2004) and further in view of Longiaru et al {Longiaru, used interchangeably herein} (US 5232829, August 1993). 
	 Regarding claim 1, Beissinger discloses a bacterial pathogen detection complex (where a bacteria-binding protein-carrier-complex is separated from a sample, and then optionally washed, Para. [0088]; where a CBD is coupled to a marker, Para. [0114]) comprising: a lysin-derived cell wall binding domain (where a cell wall binding domain of an endolysin exhibits the capability to specifically bind gram-positive bacteria, Para. [0097]; with biotinylation of the lysin by a biotin ligase, Para. [0149]); a detection domain configured to produce a signal for detection (CBDs bound to a solid phase generally carry a marker, Para. [0011]; detection via FTIR, or via ELISA, using a bioluminescent assay, Para. [0114}); and a linker complexed between the cell wall binding domain and the detection domain (where CBD constructs have an NS-his and a JS-tag at the N-terminus, followed by a linker sequence, Para. [0237]; a linker between a JS-tag and the CBD, Para. [0248]; where fusion constructs comprise a JS-tag, CBD and optionally a linker, spacer and marker, Para. [0152]; where streptavidin beads were added to the samples, were rolling incubated, and were then separated in a magnetic separator, Para. [0229)).
	Beissinger et al does not teach wherein the detection domain includes a DNA amplicon or multiple DNA amplicons. Rather Beissinger teaches a detection of the bacteria is possible by nucleic acid based methods, i.e. detection of the nucleic acids of the bacteria, e.g. PCR, RT-PCR, PCR-RFLP, rep-PCR-fingerprinting, NASBA, DNA-hybridisation methods for example for certain toxins or other pathogenicity factors, multi-locus sequence typing (MLST), rRNA-comparisons. Further possible is a detection of the bacteria cell wall and their components, respectively, e.g. via cell binding domains of endolysins or antibodies or via FTIR, and the detection of bacteria components, respectively, e.g. proteins via ELISA or enzymes via their activity or multi-locus enzyme electrophoreses (MEE). The bacteria detection is also possible via ATP, which is contained in bacteria, e.g. in a bioluminescence assay via detection using a bacteria specific bacteriophage, e.g. for listeria A511-luxA, (see U.S. Pat. No. 5,824,468). The bacteria can further be detected in the carrier-polypeptide-bacteria-complex or after removal from the carrier material via another specific CBD coupled to a marker. A set of examples are therefore depicted in EP1147419. A conventional detection of a combination of microbiologic, morphologic and/or biochemical detection methods is also possible. [00114].
	Regarding claim 1, Loessner teaches method and kit for the enrichment of target cells by binding, wherein cell wall binding domains (CBD) are used (abstract).  Loessner teaches wherein the enrichment method comprises a bacterial pathogen detection complex (detection of Listeria monocytogenes) [0092] – [0094]).  Loessner teaches wherein the complex may comprise different fluorescent proteins are used with fusions of more than one type of CBDs that can subsequently be used to perform multiplexed detection of more than one distinct pathogenic or non-pathogenic bacteria in a sample. Such multiplex analysis can be performed in parallel or as a series of analysis ([0101] –[0102]).  Loessner teaches wherein the CBD which showed specificity to Listeria species ere CBD500 and/or CDB118. Loessner teaches wherein CBD500 and CBD118 are those unrelated and unique C-terminal cell wall binding domains of the Listeria monocytogenes phage endolysins Ply118 and Ply500 ([0090] – [0091]).
Loessner further teaches in preferred embodiment, the CBDs are directly bound with an amplifying substance which is detectable in further reactions. Amplifying substances are those usually used in the art and are known to persons skilled in the art. Most preferably, the amplifying substances are, for example, selected from biotin, peroxidase or phosphatase or another enzyme with a similar effect. The CBDs are preferably provided with detectable particulate markers, dyes, amplifying substances or isotopes. Most preferably, the dye is a fluorescent dye. When the dye is a fluorescent dye, the amplifying substances are preferably biotin, peroxidase, phosphatase or another enzyme with a similar effect ([0103] – [0104]).   
Loessner teach that the use of the CBD allows for rapid and reliable identification, detection as well as enrichment of Listeria and other target cells with higher specificity, high sensitivity and a more precise quantification, in addition they are cheaper and quicker to use than conventionally known methods ([0087] –[0088]).
Loessner does not teach wherein the amplifying substances comprises of a DNA amplicon or multiple DNA amplicons.  
Regarding claim 1, Longiaru teaches a bacterial pathogen detection assay which utilizes biotinylated amplicons resulting from PCR for subsequent analyses.  Longiaru teaches wherein avidin horseradish peroxidase is then employed to the biotinylated amplicons and is utilized in a complex to generate a detectable signal to detect a bacterial target (e.g., Chlamydia trachomatis (abstract, col. 1, lines 60-63, col. 4, lines 26-37).  Longiaru teaches that through the use of PCR technology, the detection of specific DNA sequences present in minute quantities is possible (col. 1, lines 56-58).  Longiaru teaches that the assay described therein are highly accurate and sensitive as compared to convention means and can be conducted at a fraction of the time normally needed (col. 10, lines 20-24).
In view of the teachings of the prior art, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teachings of Beissinger with that of Loessner and further in view of Longiaru because the combination of the prior art is of similar scope (i.e., use for bacterial pathogen detection) and the teaching of both Beissinger et al and Loessner recognizes the suitability of nucleic acid-based detection linked to cell wall binding domains.  Further the ordinary artisan would have been motivated to combine the bacterial pathogen detection complex of Beissinger with the bacterial pathogen detection complex of Loessner based on the advantages taught by Loessner that the use of the CBD allows for rapid and reliable identification, detection as well as enrichment of Listeria and other target cells with higher specificity, high sensitivity and a more precise quantification, in addition they are cheaper and quicker to use than conventionally known methods ([0087] –[0088]).  Given that both Beissinger and Loessner teaches detection domains based on amplification-based techniques (PCR), it would have been further obvious to the ordinary artisan to utilized labeled amplicons as taught by Longiaru for the advantages of increase accuracy, sensitivity and speed as suggested by Longiaru. 
	Regarding claim 2, Beissinger discloses the complex according to claim 1, and further discloses wherein the lysin-derived cell wall binding domain is derived from a cell wall binding domain from an endolysin, autolysin, or bacteriocin (Para. [0082)), and is configured to bind a cell-wall of a target bacterial pathogen (where a polypeptide comprises an enzymatically non-active cell wall binding domain of an endolysin, or other cell wall lysing enzyme, and no further domains of an endolysin or other cell wall lysing enzyme, particularly no complete enzymatic active domain of an endolysin, Para. {0084)).
	Regarding claim 3, Beissinger discloses the complex according to claim 1, and further discloses wherein the lysin-derived cell wall binding domain is configured to selectively bind to members of the genus Staphylococcus, Bacillus, Listeria, Streptococcus, Lactobacillus, Enterococcus, Salmonella, Escherichia, or Clostridia (Para. [0002}, (0057), (0115), [0133], (0151).
	Regarding claim 4, Beissinger discloses the complex according to claim 1, and further discloses wherein the lysin-derived cell wall binding domain is derived from lysostaphin, Ply500, Cpl-1, plyG, or PlyC (Para. (0115).
 	Regarding claim 9, Beissinger discloses the complex according to claim 1, and further discloses wherein at least one of the lysin-derived cell wall binding domain and the detection domain are biotinylated (biotinylation of the lysin by a biotin ligase, Para. [0149]; where the cell binding test with the CBN specifically biotinylated by the JS-tag functions regularly, Para, [0168]; where a biotinylation domain was developed, suitable to purify and detect respective function proteins, Para. [0013]; bacteria can be detected in the complex together with the carrier and a biotinylated polypeptide, Para. [0114]).
	Regarding claim 10, Beissinger discloses the complex according to claim 9, and further discloses wherein the linker is an avidin linker (where Bacillus cereus bacteria were bound using CBDs via JS-tags to streptavidin-magnetic beads, Para. [0040]; where streptavidin beads were added to the samples, were rolling incubated, and were then separated in a magnetic separator, Para. [0229]).
7.	Regarding claim 11, Beissinger discloses a bacterial pathogen detection kit (Para. [0164]) comprising: a surface including an avidin layer (a carrier supplied with a biotin binding substance, such as streptavidin or avidin as functional groups, Para. [0164]; magnetic particles supplied with streptavidin or avidin, Para. [0086]; where a carrier is supplied with a biotin-binding substance, for example streptavidin, avidin, and biotin-binding variants thereof, Para. [0108)]); a first biotinylated lysin-derived cell wall binding domain complexed with the avidin layer to substantially immobilize the first biotinylated lysin-derived cell wall binding domain with respect to the surface (where cell-wall binding domains {viz. CBDs} are immobilized on suitable Surfaces via biotin as specific coupling agent, e.g. via magnetic particles supplied with streptavidin or avidin, Para. [0086]; where a cell wall binding domain of an endolysin exhibits the capability to specifically bind gram-positive bacteria, Para. [0097]; where a biotinylated polypeptide-bacteria-complex is immobilized on a biotin-binding-carrier, Para. [0106]; with biotinylation of the lysin by a biotin ligase, Para. [0149]); and a first bacterial pathogen detection complex including: a second biotinylated lysin-derived cell wall binding domain (comprising another specific CBD coupled to a marker, Para. [0114]; where a cell wall binding domain of an endolysin exhibits the capability to specifically bind gram-positive bacteria, Para. [0097]; with biotinylation of the lysin by a biotin ligase, Para. [0149]); a detection domain (CBDs bound to a solid phase generally carry a marker, Para. [0011]; detection via FTIR, or via ELISA, using a bioluminescent assay, Para. [0114]); and an avidin linker complexed between the cell wall binding domain and the detection domain (where CBD constructs have an NS-his and a JS-tag at the N-terminus, followed by a linker sequence, Para. [0237]; a linker between a JS-tag and the CBD, Para. [0248]; where fusion constructs comprise a JS-tag, CBD and optionally a linker, spacer and marker, Para. [0152]; where streptavidin beads were added to the samples, were rolling incubated, and were then separated in a magnetic separator, Para. [0229]).
	Regarding claim 11, Loessner teaches method and kit for the enrichment of target cells by binding, wherein cell wall binding domains (CBD) are used (abstract).  Loessner teaches wherein the enrichment method comprises a bacterial pathogen detection complex (detection of Listeria monocytogenes) [0092] – [0094]).  Loessner teaches wherein the complex may comprise different fluorescent proteins are used with fusions of more than one type of CBDs that can subsequently be used to perform multiplexed detection of more than one distinct pathogenic or non-pathogenic bacteria in a sample. Such multiplex analysis can be performed in parallel or as a series of analysis ([0101] –[0102]).  Loessner teaches wherein the CBD which showed specificity to Listeria species ere CBD500 and/or CDB118. Loessner teaches wherein CBD500 and CBD118 are those unrelated and unique C-terminal cell wall binding domains of the Listeria monocytogenes phage endolysins Ply118 and Ply500 ([0090] – [0091]).
Loessner further teaches in preferred embodiment, the CBDs are directly bound with an amplifying substance which is detectable in further reactions. Amplifying substances are those usually used in the art and are known to persons skilled in the art. Most preferably, the amplifying substances are, for example, selected from biotin, peroxidase or phosphatase or another enzyme with a similar effect. The CBDs are preferably provided with detectable particulate markers, dyes, amplifying substances or isotopes. Most preferably, the dye is a fluorescent dye. When the dye is a fluorescent dye, the amplifying substances are preferably biotin, peroxidase, phosphatase or another enzyme with a similar effect ([0103] – [0104]).   
Loessner teach that the use of the CBD allows for rapid and reliable identification, detection as well as enrichment of Listeria and other target cells with higher specificity, high sensitivity and a more precise quantification, in addition they are cheaper and quicker to use than conventionally known methods ([0087] –[0088]).
Loessner does not teach wherein the amplifying substances comprises of a DNA amplicon or multiple DNA amplicons.  
Regarding claim 11, Longiaru teaches a bacterial pathogen detection assay which utilizes biotinylated amplicons resulting from PCR for subsequent analyses.  Longiaru teaches wherein avidin horseradish peroxidase is then employed to the biotinylated amplicons and is utilized in a complex to generate a detectable signal to detect a bacterial target (e.g., Chlamydia trachomatis (abstract, col. 1, lines 60-63, col. 4, lines 26-37).  Longiaru teaches that through the use of PCR technology, the detection of specific DNA sequences present in minute quantities is possible (col. 1, lines 56-58).  Longiaru teaches that the assay described therein are highly accurate and sensitive as compared to convention means and can be conducted at a fraction of the time normally needed (col. 10, lines 20-24).
In view of the teachings of the prior art, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teachings of Beissinger with that of Loessner and further in view of Longiaru because the combination of the prior art is of similar scope (i.e., use for bacterial pathogen detection) and the teaching of both Beissinger et al and Loessner recognizes the suitability of nucleic acid-based detection linked to cell wall binding domains.  Further the ordinary artisan would have been motivated to combine the bacterial pathogen detection complex of Beissinger with the bacterial pathogen detection complex of Loessner based on the advantages taught by Loessner that the use of the CBD allows for rapid and reliable identification, detection as well as enrichment of Listeria and other target cells with higher specificity, high sensitivity and a more precise quantification, in addition they are cheaper and quicker to use than conventionally known methods ([0087] –[0088]).  Given that both Beissinger and Loessner teaches detection domains based on amplification-based techniques (PCR), it would have been further obvious to the ordinary artisan to utilized labeled amplicons as taught by Longiaru for the advantages of increase accuracy, sensitivity and speed as suggested by Longiaru. 
	Regarding claim 12, Beissinger discloses the kit according to claim 11, and further discloses wherein the first and second lysin-derived cell wall binding domains are derived from a cell wall binding domain from an endolysin, autolysin, or bacteriocin (Para. {0082]), and are configured to bind a cell wall of a first target bacterial pathogen (where a polypeptide comprises an enzymatically non-active cell wall binding domain of an endolysin, or other cell wall lysing enzyme, and no further domains of an endolysin or other cell wall lysing enzyme, particularly no complete enzymatic active domain of an endolysin, Para. [0084)]).
	Regarding claim 13, Beissinger discloses the kit according to claim 12, and further discloses wherein the lysin-derived cell wall binding domain is configured to selectively bind to members of the genus Staphylococcus, Bacillus, Listeria, Streptococcus, Lactobacillus, Enterococcus, Salmonella, Escherichia, or Clostridia (Para. [0002], [0057], [0115], [0133], [(0151]).
	Regarding claim 14, Beissinger discloses the kit according to claim 12, and further discloses wherein the lysin-derived cell wall binding domain is derived from lysostaphin, Ply500, Cpl-1, plyG, or PlyC (Para. [0115]).
8.	Regarding claim 15, Beissinger discloses the kit according to claim 11, and further discloses a third biotinylated lysin-derived cell wall binding domain complexed with the avidin layer (magnetic particles supplied with streptavidin or avidin, Para. [0086]; where recovered cells bound to the magnetic beads, Para. [0057]; where Fig. 15b depicts the binding of JS-tag-GFP-CBD3626 to magnetic particles, Para. [0063]); and a second bacterial pathogen detection complex (comprising another specific CBD coupled to a marker, Para. [0114]) including a fourth biotinylated lysin-derived cell wall binding domain (where cell-wall binding domains {viz. CBDs} are immobilized on suitable surfaces via biotin as specific coupling agent, e.g. via magnetic particles supplied with streptavidin or avidin, Para. (0086); where a cell wall binding domain of an endolysin exhibits the capability to specifically bind gram-positive bacteria, Para. [0097]; where a biotinylated polypeptide-bacteria-complex is immobilized on a biotin-binding-carrier, Para. [0106]; with biotinylation of the lysin by a biotin ligase, Para. [0149]), wherein the third and fourth biotinylated lysin-derived cell wall binding domain are configured to bind a cell wall of a
second target bacterial pathogen (it has been shown that besides enterococci, also streptococci and staphylococci are bound, Para. [0250)).
Regarding claim 15, Loessner teaches method and kit for the enrichment of target cells by binding, wherein cell wall binding domains (CBD) are used (abstract).  Loessner teaches wherein the enrichment method comprises a bacterial pathogen detection complex (detection of Listeria monocytogenes) [0092] – [0094]).  Loessner teaches wherein the complex may comprise different fluorescent proteins are used with fusions of more than one type of CBDs that can subsequently be used to perform multiplexed detection of more than one distinct pathogenic or non-pathogenic bacteria in a sample. Such multiplex analysis can be performed in parallel or as a series of analysis ([0101] –[0102]).  Loessner teaches wherein the CBD which showed specificity to Listeria species ere CBD500 and/or CDB118. Loessner teaches wherein CBD500 and CBD118 are those unrelated and unique C-terminal cell wall binding domains of the Listeria monocytogenes phage endolysins Ply118 and Ply500 ([0090] – [0091]).
Loessner further teaches in preferred embodiment, the CBDs are directly bound with an amplifying substance which is detectable in further reactions. Amplifying substances are those usually used in the art and are known to persons skilled in the art. Most preferably, the amplifying substances are, for example, selected from biotin, peroxidase or phosphatase or another enzyme with a similar effect. The CBDs are preferably provided with detectable particulate markers, dyes, amplifying substances or isotopes. Most preferably, the dye is a fluorescent dye. When the dye is a fluorescent dye, the amplifying substances are preferably biotin, peroxidase, phosphatase or another enzyme with a similar effect ([0103] – [0104]).   
Loessner teach that the use of the CBD allows for rapid and reliable identification, detection as well as enrichment of Listeria and other target cells with higher specificity, high sensitivity and a more precise quantification, in addition they are cheaper and quicker to use than conventionally known methods ([0087] –[0088]).
Loessner does not teach wherein the amplifying substances comprises of a DNA amplicon or multiple DNA amplicons.  
Regarding claim 15, Longiaru teaches a bacterial pathogen detection assay which utilizes biotinylated amplicons resulting from PCR for subsequent analyses.  Longiaru teaches wherein avidin horseradish peroxidase is then employed to the biotinylated amplicons and is utilized in a complex to generate a detectable signal to detect a bacterial target (e.g., Chlamydia trachomatis (abstract, col. 1, lines 60-63, col. 4, lines 26-37).  Longiaru teaches that through the use of PCR technology, the detection of specific DNA sequences present in minute quantities is possible (col. 1, lines 56-58).  Longiaru teaches that the assay described therein are highly accurate and sensitive as compared to convention means and can be conducted at a fraction of the time normally needed (col. 10, lines 20-24).
In view of the teachings of the prior art, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teachings of Beissinger with that of Loessner and further in view of Longiaru because the combination of the prior art is of similar scope (i.e., use for bacterial pathogen detection) and the teaching of both Beissinger et al and Loessner recognizes the suitability of nucleic acid-based detection linked to cell wall binding domains.  Further the ordinary artisan would have been motivated to combine the bacterial pathogen detection complex of Beissinger with the bacterial pathogen detection complex of Loessner based on the advantages taught by Loessner that the use of the CBD allows for rapid and reliable identification, detection as well as enrichment of Listeria and other target cells with higher specificity, high sensitivity and a more precise quantification, in addition they are cheaper and quicker to use than conventionally known methods ([0087] –[0088]).  Given that both Beissinger and Loessner teaches detection domains based on amplification-based techniques (PCR), it would have been further obvious to the ordinary artisan to utilized labeled amplicons as taught by Longiaru for the advantages of increase accuracy, sensitivity and speed as suggested by Longiaru. 
	Regarding claim 17, Beissinger discloses the kit according to claim 11, and further discloses wherein the avidin linker is an avidin, or streptavidin (magnetic particles supplied with streptavidin or avidin, Para. [0086]). 
Conclusion
9.	No claims are allowed.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637